Title: To Thomas Jefferson from Nathaniel Cutting, 6 July 1790
From: Cutting, Nathaniel
To: Jefferson, Thomas



Sir
St. Marc, Island of St. Domingue July 6th. 1790.

I took the liberty of writing you, dated at Sea, 5th. March ulto. A few days after that period, at Cape Mount on the Windward  Coast of Africa, I had the pleasure of receiving the Letter wherewith you honor’d me under date 21st. Novr. ulto. Under March 30th. I acknowledged the receipt of that welcome notice of your arrival in Virginia. I dispatch’d my Letters for New York via the West Indies; so that it is very possible you may not have known till this moment that I have been engaged on a voyage of observation during the last eight months. In my Letter of March 5th. I stated some of my reasons for quitting my residence at Havre. Permit me now to acquaint you that I am on the point of returning thither again; and allow me to repeat the assurance that nothing can give me so much pleasure as to meet any of your commands there.
I recollect to have heard you say that you wish’d to obtain some of the true upland Rice. While I was on the Coast of Africa I made enquiry of several residentiary Traders concerning the different kinds of Rice cultivated on the Windward Coast. A Mr. Cleveland at the Island of Bananoes in the Latt. 8.° North, inform’d me that the natives sow their Rice in the months of May, June and July; it comes to maturity in the months of August, September and October.
There are three species of this Rice, so that if all three of them were sown at the same period, there would be nearly a month difference in the time of their arriving at maturity:—This is what most of the Cultivators aim at, with a double view; that of making the labour come lighter, and of guarding against the ravages of Birds and other animals who are very mischievous at particular times. I enquired whether they ever cultivate low, marshy lands? Mr. Cleveland replied that the Natives have a distinct species of Rice which they sometimes sow in such grounds; but they do not like it. It does not possess half the nutriment of the upland Rice, being very watery; and, like that of Carolina, frequently causes violent fluxes.
From the time at which they sow their upland Rice, it may be observed that though it yields well in a high, and we may suppose a naturally dry soil, yet it requires much water; for the latter part of May, which is the beginning of their seed time, is likewise the commencement of the Rainy Season. The Rain generally continues to fall almost incessantly till September; from hence it may be naturally inferred that though the Red Rice, as this kind is sometimes call’d, is a distinct species, and that the Fields do not require to be laid under water, yet a great quantity of moisture’s necessary  to its producing a good Crop. During my short stay at the Island of Bananoes, it was found impossible to procure me a sample of the different species of Rice in their natural state. Before I left the Coast, however, a Mr. Holman, who for many years has held a Factory for his own account in the River Denby, about the Latt. 9.° 30’ North, procured me a ten gallon Keg of that Rice which he calls the heavy upland Rice.
I have the pleasure to forward it to you herewith under care of Mr. Samuel Clark, formerly of New-Jersey, who goes Passenger from hence for Philadelphia in the ship call’d the Vanderweeke.
I am made very happy by intelligence that Peace and Good Government shed their benign influences over the extensive Domains of the Thirteen United States. In this Island the Case is widely different. The French Colonists, suddenly and unexpectly emancipated from the galling fetters of a despotic Government, entertain some very excentric ideas of Laws and the Administration of them. They have not yet learnt to sacrifice private opinion to public utility. They cannot all think alike respecting some points proposed to them by the National Assembly of France. In consequence of this difference in Political sentiments, Anarchy has begun to unfurl her hateful Banner, and Commerce already languishes beneath its malignant influence.
I am confident you know, much better than I do, the extent and importance of the French Colony of St. Domingue; but allow me to acquaint you with what I have recently learnt respecting the present State of its Police. Soon after the Commencement of the late Revolution in France, the French Inhabitants of this Island became sensible of their consequence and determin’d to assert the natural rights of men. They voluntarily divided the Colony into three great Districts, term’d the Southern, Western and Northern. Each of these Districts include a number of Parishes. Each of these Districts appointed a Kind of Convention, consisting of Deputies from each Parish. These different assemblies were to correspond with each other and to direct such regulations as might be thought conducive to the general Good. The National Assembly of France, it seems lately directed the Inhabitants to chuse Delegates for a General Assembly of the Colony, who should have authority to regulate and superintend the Internal Police, and to make Laws adapted to its particular situation and exigencies; subject, however, to the revision, and not to be in force without the sanction of the National Assembly of France. The Inhabitants of the Colony at  large accordingly chose Representatives, who conven’d at this place in the month of March ult.
In course of their deliberations certain opinions were advanced which gave offence to some of the Inhabitants of the Northern District, which includes Cape François, the most important Town of the Colony. The Assembly of that District (which it seems is not annihilated though a General Assembly of the Colony certainly supercedes its powers) was sitting at the Cape, and took upon itself to recall the Delegates which the Northern District had previously sent to the General Assembly. Most of the Northern members, considering that they had been constituted by the People, refused to recognize the authority of the Assembly at the Cape, and continued at St. Marc. The Delegates from the Southern and Western Districts applied to their constituents to know whether the previous resolves of the General Assembly should be confirm’d, whether they should still continue their sittings, or whether they should dissolve themselves and make way for another General Election.
The Electors were unanimously for confirming all previous transactions of the assembly and for its continuance. The Delegates accordingly hold their meetings every day in the Church of this place which is fitted up for their accommodation.
Wishing to conciliate their northern Brethren, the General Assembly sometime since appointed four Commissioners to repair to Cape François and negociate between the Parties that cause this unhappy division in this Colony. This amicable overture on the part of the General assembly did not meet with the desir’d success.
We are told that it is with the Petit Assembly at the Cape that the Governor corresponds, affecting to consider it as a Body of Delegates legally appointed. It is also asserted that the sd Assembly has been guilty of intercepting several important communications from the General Assembly that were intended for the Municipalities of the Cape and for the information of People at large, Communications calculated to dissipate those groundless Jealousies and unhappy dissentions that wicked and designing men had disseminated among the Inhabitants of the Northern District.
I am inform’d that there are in Cape François from 5 à 6000 White Inhabitants: and as in the appointment of Delegates, regard is had to the number of Constituents as well as to their property, that Town has twenty-four Members in the District-Assembly. It is said that when the Commissioners of the General Assembly before  mention’d discover’d at the Cape the villainy of some Persons who had intercepted those communications intended for the Public, they publish’d the purport of them. One consequence of this judicious proceeding was that seventeen of the twenty-four members from the Cape receded from the principles they had previously supported in the Assembly.
It is reported that the President of that Assembly and several other members who through Party views had been violently opposed to the General assembly, and of course disobey’d its requisitions, have since absconded.
The advocates for harmony and good government entertain hopes that all Party differences will soon be amicably adjusted and that Union of sentiment, that great source of Political felicity, will very soon be firmly established.
The General Assembly lately past a Decree for establishing Municipalities in all the Towns of the Colony: but it seems the Governor has refused to give it his sanction; whether this salutary regulation will be carried into effect without waiting new directions from France, is at present uncertain. I have the honor to be, with the greatest respect, Sir, Your most obedt. & very huml. Servt.,

Nat. Cutting

